DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 05/20/2021 and 07/28/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-2, 4-6, 9-11, 13-15, 18-20, 22-24 and 26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1,“ …checking, by the secure interface control, for a virtual storage address associated with a location of the data structure, wherein checking for the virtual storage address further comprises inspecting a zone-security table to determine whether a virtual address compare indicator associated with a host virtual address is enabled or disabled, wherein the zone-security table comprises one entry for each page of host absolute storage, each entry is indexed by a host absolute address, and each entry comprises information to verify the entry as belonging to the secure entity; verifying, by the secure interface control, a mapping of the virtual storage address provided by the non-secure entity based on determining that the virtual address compare indicator is enabled; requesting, by the secure interface control, an address translation using a virtual address space of a non-secure entity of the computer system based on determining that the location of the data structure is associated with the virtual storage address; and accessing, by the secure interface control, the data structure based on a result of the address translation”, in conjunction with the other limitations of the independent claim, is not disclosed by the prior art of record. 
The closest prior art of record is Mansell and Sahita. Mansell discloses address translation by a MMU and Sahita discloses an extended page table utilizing a guest physical address with a bit field indicating whether a secondary address table search is required. However, the prior art of record does not disclose inspecting a zone security table to determine whether a virtual address compare indicator associated with a host virtual address is enabled or disabled, wherein the zone-security table comprises one entry for each page of host absolute storage, each entry is indexed by a host absolute address, and each entry comprises information to verify the entry as belonging to the secure entity, as argued by the Applicant. Therefore, the prior art of record does not 
With respect to independent claim 10,“ …checking for a virtual storage address associated with a location of the data structure in the memory, wherein checking for the virtual storage address further comprises inspecting a zone-security table to determine whether a virtual address compare indicator associated with a host virtual address is enabled or disabled, wherein the zone-security table comprises one entry for each page of host absolute storage, each entry is indexed by a host absolute address, and each entry comprises information to verify the entry as belonging to the secure entity; verifying a mapping of the virtual storage address provided by the non-secure entity based on determining that the virtual address compare indicator is enabled; requesting an address translation using a virtual address space of a non-secure entity of the processing unit based on determining that the location of the data structure is associated with the virtual storage address; and accessing the data structure based on a result of the address translation”, in conjunction with the other limitations of the independent claim, is not disclosed by the prior art of record. 
The closest prior art of record is Mansell and Sahita. Mansell discloses address translation by a MMU and Sahita discloses an extended page table utilizing a guest physical address with a bit field indicating whether a secondary address table search is required. However, the prior art of record does not disclose inspecting a zone security table to determine whether a virtual address compare indicator associated with a host virtual address is enabled or disabled, wherein the zone-security table comprises one entry for each page of host absolute storage, each entry is indexed by a host absolute address, and each entry comprises information to verify the entry as belonging to the secure entity, as argued by the Applicant. Therefore, the prior art of record does not disclose claim 10 as a whole. Claims 11, 13-15 and 18 are allowable at least by the virtues of their dependencies from independent claim 10.
With respect to independent claim 19,“ …checking, by the secure interface control, for a virtual storage address associated with a location of the data structure, wherein checking for the virtual storage address further comprises inspecting a zone-security table to determine whether a virtual address compare indicator associated with a host virtual address is enabled or disabled, wherein the zone-security table comprises one entry for each page of host absolute storage, each entry is indexed by a host absolute address, and each entry comprises information to verify the entry as belonging to the secure entity; verifying, by the secure interface control, a mapping of the virtual storage address provided by the non-secure entity based on determining that the virtual address compare indicator is enabled; requesting, by the secure interface control, an address translation using a virtual address space of a non-secure entity based on determining that the location of the data structure is associated with the virtual storage address; and accessing, by the secure interface control, the data structure based on a result of the address translation”, in conjunction with the other limitations of the independent claim, is not disclosed by the prior art of record. 
The closest prior art of record is Mansell and Sahita. Mansell discloses address translation by a MMU and Sahita discloses an extended page table utilizing a guest physical address with a bit field indicating whether a secondary address table search is required. However, the prior art of record does not disclose inspecting a zone security  whether a virtual address compare indicator associated with a host virtual address is enabled or disabled, wherein the zone-security table comprises one entry for each page of host absolute storage, each entry is indexed by a host absolute address, and each entry comprises information to verify the entry as belonging to the secure entity, as argued by the Applicant. Therefore, the prior art of record does not disclose claim 19 as a whole. Claims 20, 22-24 and 26 are allowable at least by the virtues of their dependencies from independent claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MICHELLE T BECHTOLD/           Primary Examiner, Art Unit 2183